DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for Plaintiff's representative's failure to submit a written statement explaining that the court has jurisdiction to hear the above-entitled matter.
At the initial case management conference, Plaintiff's representative, Mike Melli (Melli) agreed to provide a written statement explaining that the court has jurisdiction to hear the above-entitled matter even though Plaintiff did not appeal the subject property's 2009-10 real market value to the Washington County Board of Property Tax Appeals. Melli agreed to submit his written explanation no later than October 21, 2010. Melli did not submit his explanation by that date.
In its Journal Entry, filed October 29, 2010, the court requested Plaintiff file its written response to the court's Journal Entry no later November 10, 2010.
As of the date of this decision, Melli has not filed a written response. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of November 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron November 17, 2010. The Court filed and entered this documenton November 17, 2010.